PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by Claimant and Respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On March 23,2009, Claimant’s 1998 Lincoln Navigator struck a pothole in the roadway of 8th Avenue in Huntington in Cabell County.
2. Respondent is responsible for the maintenance of 8th Avenue which it failed to maintain properly on the date of this incident.
3. As a result, Claimant’s vehicle sustained damage to its tires and rims in the amount of $1,016.52. Claimant held liability insurance only at the time of the incident.
4. Respondent agrees that the amount of $1,016.52 forthe damages put forth by the Claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that Respondent was negligent in its maintenance of 8lh Avenue on the date of this incident; that the negligence of Respondent was the proximate cause of the damages sustained to Claimant’s vehicle; and that the amount of damages agreed to by the parties is fair and reasonable. Thus, Claimant may make a recovery for her loss.
It is the opinion of the Court of Claims that the Claimant should be awarded the sum of $1,016.52 on this claim.
Award of $1,016.52.